NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                        JUN 24 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 SHELIN CHEN,                                      No.     14-70801

              Petitioner,                          Agency No. A201-007-870

    v.
                                                   MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                               Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

         Shelin Chen, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ order affirming an immigration judge’s decision denying

his application for asylum, withholding of removal, and protection under the

Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. §


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1252. We review for substantial evidence the agency’s factual findings. Zehatye

v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny the petition for

review.

      Substantial evidence supports the agency’s determination that Chen failed to

establish past harm rising to the level of persecution, see Gu v. Gonzales, 454 F.3d

1014, 1020-21 (9th Cir. 2006) (single arrest, interrogation, and beating did not rise

to the level of persecution), or a well-founded fear of future persecution on account

of a protected ground, see id. at 1021-22. Thus, we deny the petition as to Chen’s

asylum claim.

      Because Chen did not establish eligibility for asylum, his withholding of

removal claim necessarily fails. See Zehatye, 453 F.3d at 1190.

      Finally, substantial evidence supports the denial of Chen’s CAT claim

because he failed to establish it is more likely than not he will be tortured by or

with the consent or acquiescence of the Chinese government upon his return. See

Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                           2                                    14-70801